Citation Nr: 1814024	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  18-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable initial rating for headaches.


REPRESENTATION

Veteran represented by:	Charles Romo, Attorney


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1958 to November 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2017 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

A July 2017 Board decision remanded matters seeking service connection for bilateral hearing loss and seeking to reopen claims of service connection for a lower back disability, bilateral hip disability, neck disability, and left knee disability.  The record reflects these claims are still being developed by the Agency of Original Jurisdiction (AOJ).  Therefore, they will not be addressed further in this decision and will be the subject of a subsequent Board decision, if necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination during the appeal period for his increased rating claim.  A March 2010 private physician note shows the Veteran was positive for headaches.  During a January 2017 Board hearing for a service connection claim, the Veteran stated he suffers from headaches all the time and sometimes two to three per day.  In October 2017, the Veteran's attorney submitted a Notice of Disagreement and contended that the Veteran suffers from monthly prostrating headaches.  As such, the Board finds that a VA examination is necessary as there is an indication of worsening of the disability.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file VA treatment records from December 2014 to the present.

2. After completing the development requested in 1, provide the Veteran an appropriate VA examination(s) to determine the current nature and severity of his service-connected headaches.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




